Filed 9/3/15 In re C.H. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re C.H. et al., Persons Coming Under the
Juvenile Court Law.


ALAMEDA COUNTY SOCIAL
SERVICES AGENCY,
         Plaintiff and Respondent,                                   A141655, A141984 & A143907
v.
                                                                     (Alameda County Super. Ct. Nos.
SABRINA H.,                                                          SJ13022115, 13022173 & 13022174)
         Defendant and Appellant.


SABRINA H.,
         Petitioner,
v.
THE SUPERIOR COURT OF ALAMEDA
COUNTY,
         Respondent;

ALAMEDA COUNTY SOCIAL
SERVICES AGENCY et al.,
         Real Parties in Interest.




                                                             1
       In these consolidated dependency proceedings, Sabrina H. (mother) contests the
jurisdictional findings and dispositional orders made with respect to her two youngest
sons—S.H. (born May 2012) and C.H. (born May 2013). Specifically, she argues that the
jurisdictional findings, insofar as they related to her conduct, were facially insufficient
and should be stricken from the petition. She further claims that she received both
statutorily and constitutionally defective notice of the detention and jurisdiction hearings
in these matters and that the juvenile court’ s dispositional orders were not supported by
substantial evidence. And—with respect to all three of her sons—she asserts that she was
provided ineffective assistance of counsel.1
       In addition, mother challenges by writ petition the juvenile court’s December 15,
2014, decision to terminate her reunification services with respect to S.H. and C.H. and to
refer the two boys for a permanency planning hearing pursuant to section 366.26 of the
Welfare and Institutions Code.2 In particular, mother maintains that the juvenile court
erred in refusing to grant a continuance of the December 2014 hearing at which her
reunification services were terminated so that she could testify. She further argues that
the reunification services provided to her were not reasonable. Having carefully
reviewed the record in all of these matters, we see no error requiring reversal of any of
the challenged findings and orders. We thus affirm the juvenile court’s jurisdictional


1
 Mother’s oldest son, C.C. (born November 2005), was initially part of the same
dependency action as S.H. and C.H. However, on February 7, 2014, the juvenile court
bifurcated C.C.’s case from that of the other two minors. C.C. was subsequently placed
out of state with his previously noncustodial father, Anthony C., and, on May 22, 2014,
C.C.’s dependency case was dismissed with full legal and physical custody of the minor
granted to his father. Mother’s timely appeal from this termination and custody order is
part of these consolidated proceedings. In contrast, by order dated January 6, 2015, we
denied mother’s motion to construe her notice of appeal from the dispositional orders of
S.H. and C.H. to include C.C., as the notice of appeal was not timely with respect to the
oldest minor. Thus, the jurisdictional findings and dispositional orders made in C.C.’s
dependency action are not at issue in this appeal.
2
 All statutory references are to the Welfare and Institutions Code unless otherwise
specified. All rule references are to the California Rules of Court. On our own motion,
we consolidated these matters for decision on May 12, 2015.

                                               2
findings and dispositional orders with respect to S.H. and C.H., affirm the juvenile
court’s order terminating C.C.’s dependency action, and deny mother’s writ petition.
                                   I. BACKGROUND
A.     Establishment of Dependency Proceedings
       On June 17, 2013, the San Joaquin County Human Services Agency (San Joaquin)
filed a dependency petition with respect to the three minors who are the subject of these
proceedings, alleging that the boys were at risk of harm due to filthy and hazardous
conditions in the family home, mother’s ongoing mental health issues, her past drug use,
and the sexual abuse of C.C. by Joshua C., the alleged father of S.H. and C.H.
Specifically, in May 2013—after mother called 911 stating that she was going into labor
with C.H.—the Stockton Police Department responded to mother’s home and discovered
numerous unsafe conditions, including: boxes stacked up all around the front room;
broken and dirty couches; the smell of rotting food, garbage, and fecal matter; kitchen
counters full of old, moldy food; cockroaches and other bugs in the oven; garbage and
soiled diapers on the kitchen floor; and bottles of pesticide and a knife lying within reach
of the minors. Mother had videos of various traps and poison plugs placed around her
home and “thousands of cockroaches scattering on the wall.” C.C. reported that
cockroaches crawled in his ears and, according to mother, the cockroaches were “in
‘everything,’ ” crawled all over her food, and fell from the ceiling on them. She admitted
that her adjoining neighbor had a similar problem, but was able to maintain it better. In
March 2013, 10-month-old S.H. had been seen at a clinic for scabies and a staph
infection.
       Additionally, the petition alleged that mother suffers from schizophrenia and
depression and had past issues with medication compliance and possible drug abuse. For
instance, in 2005, she tested positive for cocaine and heroin during prenatal visits while
she was pregnant with the oldest minor, C.C. During this timeframe, her prenatal care
was sporadic and she had stopped taking her psychotropic medication. Mother was also
reported to be noncompliant with her psychotropic medication at the birth of S.H. in
2012. Moreover, she tested positive for opiates both at S.H.’s birth and at an emergency


                                             3
room visit two weeks earlier. Mother’s explanation was that she “ ‘thought a friend gave
her a Vicodin.’ ”
       Finally, the petition included allegations that Joshua C. was currently under
investigation by the Stockton Police Department for the sexual abuse of C.C. In
particular, Joshua, who had been living in the family home, was accused of an incident
during which he reportedly forced C.C. to the floor, closed the door, pulled down the
boy’s pants, pushed his penis into the minor’s buttocks, and grabbed the minor’s penis.
When C.C. tried to flee, Joshua held the boy by his throat and warned him not to tell
anyone. Joshua no longer lived with the family, but was instead living in San Francisco
with his parents.
       The social worker initially made contact with mother while she was in the hospital
with newborn C.H. Mother admitted that her home was dirty, but minimized the
situation and indicated that she was planning on moving. Mother also confirmed her
diagnosis of schizophrenia and depression, indicating that she took medication to treat
these issues. She further stated that, due to the sexual abuse of C.C. by Joshua, the family
was in “ ‘witness protection’ ” and that she had gotten a restraining order against Joshua,
who she described as having mental health issues. Mother additionally reported that she
home schooled 7-year-old C.C. because she did not “ ‘trust public schools’ ” and liked to
be with him at all times. Later, however, she stated that she was looking into summer
school because she did not want C.C. home all summer. Mother reported that her two
older children were with her sister, but she did not know her sister’s address and could
not reach her by telephone. The social worker agreed to follow up with her during the
next week and see the home.
       Thereafter, mother reported a new address (Gateway Court), but multiple attempts
to contact her by phone, at her old address (Kelley Drive), at Gateway Court and through
her Victim Witness worker proved unsuccessful. On May 30, 2013, the social worker
made another unsuccessful attempt to contact mother at Kelley Drive. At that time, she
noted a blanket hanging from the front window, stacks of plastic bags of clothing visible
from the window, and a barking dog inside. After she left a business card asking mother


                                             4
to call, she received a voicemail from mother approximately 15 minutes later claiming
that she had not been home when the social worker came by. Later that day, both
mother’s Victim Witness worker and her sister confirmed that mother still resided at the
Kelley Drive address. Apparently, the Gateway Court address that mother had reported
belonged to her sister. However, when the social worker requested a welfare check that
evening at the Kelley Drive residence, the officer reported that there was still no answer.
The next day another home contact was attempted, but, again, no one answered the door.
       The social worker left mother a message on June 4, 2013, stating that a home visit
was urgent and that if mother did not call back that day the social worker would refer the
matter to determine if further action was warranted. Mother did leave a message on
June 4, complaining that she was being “ ‘wrongfully evicted,’ ” that nobody was helping
her, and that she did not have time to meet with the social worker. The social worker
responded with a message stating that she needed to see the children and that she could
not help mother if mother would not answer her door. The social worker finally spoke to
mother later that same day. Mother again claimed that she was being wrongfully evicted
and stated that she had to have everything out of her home by June 6. She further
indicated that she was staying with relatives and that she could not meet with the social
worker until June 6. She would not disclose the address of these relatives, however, and,
throughout the conversation, talked about “ ‘here’ ” in a way that seemed to indicate that
she was actually at the Kelley Drive residence. The social worker explained to mother
that, if she did not answer her door on June 6, the matter would be staffed for further
intervention.
       On June 5, 2013, mother left a message for the social worker stating that she
needed to reschedule the June 6 meeting because she had found a place to live and was
moving. She also stated that she was tired and needed “another week.” When the social
worker went to the Kelley Drive address the next day, no one answered the door, but
there were still bags of clothing in the front window and some belongings outside of the
residence. The social worker left a card asking mother to call. Later that day, she also
left mother a voicemail explaining that mother needed to provide her new address if she


                                             5
was moving. On June 8, 2013, mother left a voicemail for the social worker stating that
she still had not moved, did not know when she would move, and did not know when she
could meet with the social worker. Thereafter, on June 11, 2013, the social worker
learned that mother had not taken newborn C.H. to the doctor since their release from the
hospital. Rather, she had failed to attend the May 20 appointment that had been
scheduled for her, and had not called to reschedule.
       Thus, on June 11, 2013, the social worker left a message for mother, informing her
that the matter was being referred to the juvenile court and that she would be called with
the date, time, and location of the detention hearing. Mother did not respond. In its
report filed in connection with the petition, San Joaquin chronicled mother’s
unresponsiveness and lack of cooperation and asked the juvenile court to detain the
minors from mother’s care.
       A detention hearing was first scheduled for June 17, 2013, the same date on which
the petition and related report were filed. At that hearing, the social worker indicated that
she had left two voicemails on mother’s cell phone, with no response. A copy of the
petition was also left at the front door of mother’s Kelley Drive residence shortly after
2:00 pm on June 17. The matter was continued to June 20, 2013, so that further efforts at
notifying mother could be made. At the June 20 hearing, the social worker reported that
mother had received telephone notice of the June 17 hearing, stating: “I left a voicemail
for her Thursday, Friday[,] and she did call me back Friday at 7:30 in the evening, and so
she did get the notice. But court was Monday and I hadn’t retrieved that voicemail yet. I
didn’t have proof she got the voicemail.” (Italics added.) In addition, with respect to
notice for the continued hearing, counsel for San Joaquin reported: “We then sent
additional notice, actually sent a text message to the mother for today’s hearing. Mother
responded to that, questioning why she needed to be at the hearing. There were messages
back and forth. She was told you must be at the hearing. We can arrange transportation
for you . . . .” On this basis, the juvenile court concluded that notice had been given to
mother as required by law. It then proceeded with the hearing in her absence, ordering
the children detained and the appropriate warrants issued so that the minors could be


                                              6
taken into protective custody once they were found. The matters were continued to July
2, 2013, for jurisdiction.
        On July 2, mother again failed to appear and the children had not been located.
Counsel for San Joaquin indicated that an absent parent search had been conducted which
revealed that mother’s last known address was still the Kelley Drive residence. Thus, the
social worker had served a copy of the petition by leaving it on the door at Kelley Drive.
The trial judge expressed doubt as to this method of service, stating: “You know, I’m not
sure if leaving this petition on the front doorstep is valid service.” It therefore continued
the matters to July 23, 2013, so that further attempts at service could be made. On July 8,
2013, the social worker mailed a notice of hearing to mother for the July 23 date to both
the Kelley Drive residence and to Joshua C.’s San Francisco address, as she suspected
that the couple might have gotten back together. The notices were sent by first class
mail.
        Although mother again failed to appear for the July 23, 2013 hearing, Joshua C.
was present. The court confirmed his status as the alleged father of S.H. and C.H. and
ordered paternity testing. When asked about mother’s whereabouts, Joshua C.
responded: “I heard she’s, um, you know, like in San Francisco, maybe in the Hayes
Street or downtown.” According to Joshua, he had not actually seen or heard from
mother since he was served with the restraining order. Thereafter, based on the mailed
notice to mother, the juvenile court proceeded in her absence, finding the allegations in
the petition true. A dispositional hearing was scheduled for August 2013 and then
continued to November 21, 2013, as the whereabouts of the minors remained unknown.
B.      Transfer and Dispositional Matters
        Subsequently, while disposition in these matters was pending, mother and her
three children were located at a shelter in San Francisco and the minors were detained on
October 29, 2013. At her first juvenile court appearance on November 4, 2013, an
attorney was appointed for mother and she indicated that she was currently living in
Alameda County. After continuing the matter to verify mother’s address, the juvenile



                                              7
court transferred the proceedings to Alameda County on November 13, 2013, so that
disposition could be completed in mother’s county of residence.
       On January 6, 2014, the Alameda County juvenile court accepted the cases on
transfer from San Joaquin County. Mother appeared at this hearing with retained
counsel, Stephen Chong, and contested the recommended dispositional orders. Thus, the
matters were continued to February 7, 2014, for a contested hearing. In the meantime,
the court ordered mother to complete a psychological evaluation and submit to weekly
random drug testing. Supervised visitation was authorized for mother a minimum of
once per week.
       In its report filed in connection with the January 6 hearing, the Alameda County
Social Services Agency (Agency) recommended that reunification services be provided
to mother with respect to S.H. and C.H., but that C.C. be placed with his father and
dependency dismissed with an appropriate custody order. Mother was reported to be
cooperative and communicative, but denied she was to blame for the state of her Kelley
Drive residence. Exhibiting some symptoms of paranoia, she claimed that her previous
landlord and Joshua C. had “ ‘set her up’ ” so that her children would be removed.
Indeed, even after being evicted, she felt the previous landlord was following her and
working with Joshua. Mother also denied that she had absconded with the children when
she ceased contact with San Joaquin, claiming that she was just trying to keep her
children safe from Joshua.3
       According to mother, she had been treated for mental health issues since she was a
young adult, but had never been psychiatrically hospitalized. By her report, she was
taking Seroquel for schizophrenia and bipolar disorder and was taking “ ‘a lot of it’ ”
lately due to the situation with her children. Her pill bottle, however, indicated that it had
last been refilled in early November and, as of December 23, 2013, she still had two pills
remaining. The Agency made referrals for mother to appropriate mental health services.


3
 It bears repeating at this point, however, that Joshua was actually living in San
Francisco when mother relocated there with the children.

                                              8
       C.C.’s father, Anthony C., confirmed that mother had been previously diagnosed
with schizophrenia, bipolar disorder, and depression. He stated that he could not
maintain his relationship with mother due to her psychological issues. According to
Anthony C., when they lived together, mother would often carry on full conversations
with herself and was “very paranoid.” Indeed, Anthony C. reported that mother kept
C.C. out of school after she was told that she could not stay and monitor him throughout
the day in kindergarten. Anthony C. also stated that, when he and mother were dating in
San Francisco, she smoked crack cocaine and would prostitute herself to obtain the drug.
Finally, Anthony C. reported that he tried to maintain his relationship with C.C. through
visits and phone calls, but that mother would try to impede their relationship. When he
did go to the family home to visit C.C., he observed the house to be “ ‘filthy’ ” and
cluttered with boxes and debris.
       When they were removed from their mother, the minors had been placed together
in foster care. The Agency reported that S.H. suffered from emotional disturbances, such
as regularly head butting the wall and hitting, pinching, or kicking others. He had
displayed similar behaviors while with his mother, and had a large scar on his forehead
due to the persistent head butting. When he was frustrated and angry, S.H. was not
consolable and would scream “very loudly” for long periods of time. In addition, an IEP
was being sought for C.C. because he had not attended formal schooling since
kindergarten and could not read or write.
       After the foster parents disclosed being overwhelmed caring for both S.H. and the
infant C.H. and requested that the minors be removed, the three children were placed
together with their maternal great-aunt and her husband on January 24, 2014. As mother
resided in the same apartment complex, she was able to have daily supervised contact
with the minors. In the Agency’s opinion, however, the children would not be safe if
returned to their mother due to her history of absconding with them in San Joaquin
County and her denial about the reasons for their removal. In addition, mother’s
untreated mental health issues impacted her judgment and decision making. Finally, the
Agency believed that mother’s history of cocaine abuse required further assessment.


                                             9
       While disposition was pending, mother set up initial appointments for individual
therapy, psychiatry services, and drug testing. Her first drug test on January 8, 2014, was
too diluted to be tested. Tests on January 18 and 21 were negative. The extent of
mother’s medication compliance, however, remained unclear. After making initial
contact with Pathways to Wellness (Pathways), the clinic recommended by the Agency
for psychiatric services, mother failed to follow through and then chose to set up an initial
appointment with an alternate clinic. Moreover, she had received emergency medication
from a third clinic in December 2013, and also indicated she would be following up with
that provider. When asked by the social worker in January 2014 to bring her medications
in for review, she failed to do so. Because mother had been without consistent
psychiatric care for some time, the Agency opined that “it appears highly important that
she establish herself with ongoing psychiatry services for continuity of care.”
       Mother also completed her psychiatric evaluation, which confirmed that she was
dealing with “current significant emotional difficulties.” At the time of the evaluation,
mother indicated that she was hearing the voices of her children and had a history of
hearing voices since she was a teenager. Moreover, testing revealed that mother was
presently experiencing a severe level of depression. In addition, the evaluator concluded
that mother “displays severe impairment in her ability to form accurate impressions of
herself and others where she misinterprets the actions and intentions of others and
perceives events in a distorted manner causing difficulty anticipating the consequences of
her actions, faulty judgment, and undermining her adjustment. Her confusion separating
reality and fantasy will lead to previse adjustment difficulties and make the demands of
everyday living difficult without assistance, and the degree of her impairment may meet
the criteria for a psychotic disturbance.” The doctor recommended individual therapy,
parenting classes, and abstinence from illegal substances. Importantly, she also stressed
the need for compliance with an appropriate course of psychotropic medication.
       On February 7, 2014, the Agency requested that C.C.’s dependency action be
bifurcated from the dependencies of S.H. and C.H., and the juvenile court granted this
request. Thus, on February 18, 2014, the juvenile court conducted a dispositional hearing


                                             10
with respect to C.C. only at which—over the objection of mother— the minor was
declared to be a juvenile court dependent, removed from mother’s custody, and placed in
the home of his previously noncustodial father under a plan of family maintenance.4 In
separate proceedings on February 18, the juvenile court found Joshua C. to be the
presumed father of both S.H. and C.H. and authorized supervised visitation between
Joshua and the two minors. On March 12, 2014, disposition with respect to S.H. and
C.H. was again continued.
       A contested dispositional hearing was finally held on April 7, 2014, with respect
to S.H. and C.H. In connection with that hearing, the Agency filed an addendum report
to update the court regarding the parents’ current reunification efforts. Specifically, with
respect to mother, on February 19, 2014, she finally attended her first appointment at
Pathways for monthly medication evaluation and monitoring. However, despite being
reminded by the social worker, mother arrived so late for her March 19, 2014, Pathways
appointment that she could not be seen. She informed the doctor that she would no
longer be using Pathways because her primary care physician would be monitoring her
medication. In addition, mother stopped seeing Dr. Goodlow for individual therapy in
mid-February 2014, claiming that she had not been able to reach the therapist and that,
when she arrived for a scheduled appointment, he was not there. Dr. Goodlow, in
contrast, indicated that it was mother who failed to attend the appointment. On February
27, the social worker reminded mother of Dr. Goodlow’s contact information (mother
said that she had lost it) and asked her to resume therapy.
       In February and March 2014, according to the addendum report, mother had five
negative drug tests, one no show, one test positive for alcohol, and two tests positive for
prescribed back pain medication. Finally, visitation with the minors continued in the
home of the caregivers with no reported concerns. In fact, since being placed with the
maternal great-aunt, S.H.’s negative behaviors had reportedly improved, although he was
still “a lot to manage.”

4
 As previously stated, a notice of appeal was not timely filed with respect to these
dispositional orders.

                                             11
       At the contested hearing on April 7, a letter was admitted from Dr. Goodlow
which indicated that mother was currently engaged in therapy, but had attended only two
sessions in February and March 2014. In addition, mother testified regarding her
medication compliance, stating that she had a current prescription for Seroquel from her
primary care physician and took the medication as prescribed. On cross-examination,
however, mother explained why she had 25 milligram tablets for a prescription of 200
milligrams per day as follows: “I don’t take Seroquel during the day. If I take it, I take
200 milligrams at night, if I need it, 200 milligrams. I take the smaller pills because I
have children. And if it’s too much or too sedating and—you know, I don’t take 200
milligrams.” (Italics added.) Mother also indicated that in the past (most recently in late
2013 during the pendency of these proceedings) she has tried to wean herself off the
drug, but would not do so again unless instructed to.
       Both Agency counsel and counsel for the minors argued that mother’s failure to
stabilize her medications and participate regularly in therapy placed the minors at
substantial risk of harm. Mother’s attorney, in contrast, argued vigorously that nothing in
mother’s current situation represented an actual risk of harm to the children such that
removal of the minors from her custody was warranted. He asked either for voluntary
supervision pursuant to section 360, subdivision (b), family maintenance services, or
permission for mother to reside with the current caregivers and have unmonitored contact
with the children. In the end, the juvenile court took the matter under advisement so that
it could further consider relevant evidence and case law.
       On April 14, 2014, the court entered dispositional orders for S.H. and C.H.
Specifically, the court declared the two boys to be juvenile court dependents, removed
them from their parents’ care, and ordered reunification services for both mother and
Joshua C. In finding that the minors would be at substantial risk of harm if left in the
care of their mother, the court indicated that it was “very concerned” with the results of
mother’s psychological evaluation as described above. The court noted that the
evaluating doctor recommended that mother continue her psychotropic medications and
therapy and that the evidence in the case showed that mother was inconsistent in both


                                             12
areas. The court concluded as follows: “It is the Court’s opinion that the mother is not
stable at this time, that the mental condition that allowed her home to be in the condition
that it was in which caused the Court in San Joaquin County to take jurisdiction of this
case still exists.” Mother filed a timely notice of appeal with respect to the juvenile
court’s April 14, 2014, dispositional orders for C.H. and S.H.
C.     Reunification Efforts
       In an interim review report filed in July 2014, the Agency related that mother was
generally engaged in the reunification services ordered by the juvenile court, with
varying levels of success. As previously stated, she had completed her psychological
evaluation. She had also begun a parenting class and reported that she was attending
weekly therapy, although the social worker had been unable to verify her attendance with
the therapist, Dr. Goodlow, despite numerous attempts. In addition, while mother failed
to attend five out of eight drug tests, the tests that she did take revealed no non-
prescription medications.
       Mother, however, had been inconsistent in attending regular sessions with the
doctor at Pathways. After informing the doctor on March 24 that she would no longer be
using Pathways because her primary care physician was monitoring her medication, she
contacted the Pathways doctor on May 30, 2014, stating that she needed a medication
refill. She then missed scheduled appointments on June 11, 18 and 24, before finally
being seen on June 27, 2014. Noting that mother’s engagement with Pathways had been
minimal, the Agency stressed that it was “vital” for mother “to engage with this valuable
service.”
       In the meantime, the minors were doing well in the home of their maternal great-
aunt. In fact, according to the social worker, the minors were “clearly connected” to their
caretaker and she was doing a “great job” providing for them. Since mother lived in the
same apartment complex as the maternal great aunt, she was having supervised visitation
with C.H. and S.H. every morning and evening, with no concerns reported.
       At the interim review hearing on July 16, 2014, the juvenile court continued the
case for a six-month review. In addition—after a hearing in chambers—the court granted


                                              13
the motion of mother’s attorney, Stephen Chong, to withdraw as her attorney of record.
A new attorney was appointed for mother.
       Unfortunately, by the time of the six-month review in October 2014, mother’s
situation had substantially deteriorated. Indeed, on the day after the interim review
hearing in July, the police were called out to the apartment complex where the minors
resided after a physical altercation between mother and the maternal great-uncle (Mr. L.).
Reportedly, mother spanked C.H. after he climbed out of his crib and then told Mr. L.
that she had done nothing to cause the minor’s crying. Mr. L. became angry at mother
for lying, at which point mother confessed that she had spanked C.H. Mother then
reportedly came after Mr. L. while he was holding C.H., and he had to block her punches
to shield the minor. Eventually, he grabbed mother’s hair to hold her away from him and
the baby.
       Subsequently, the maternal great-aunt reported the spanking incident to the social
worker. She also indicated that she was concerned about mother’s mental health as “ ‘she
appeared to be acting crazy.’ ” In particular, the maternal great-aunt disclosed that
mother had told her that if she “ ‘had a gun she would kill the kids and this whole
situation would go away.’ ” As a result, the social worker planned to move mother’s
supervised visitation to a neutral setting. However, this change did not immediately
occur. Instead, the maternal great-aunt reported numerous issues with mother during
visits as they continued in the caregiver’s home. Specifically, according to the maternal
great-aunt, mother would not change diapers during visits, would go outside to use her
cell phone and fail to monitor the minors, would watch TV rather than attending to the
minors, and would put the children in the crib rather than playing with them.
       The social worker met with mother in August 2014 and spoke with her at length
regarding what she needed to do to reunify with her children. Mother at first became
defensive, stating that she didn’t have any mental health issues and was capable of caring
for the minors. Ultimately, however, she agreed that she did have some mental health
concerns. The social worker pointed out what a great opportunity mother had living only



                                            14
25 yards from the minors and suggested that mother try to work with the maternal great-
aunt on ways to become more involved in her children’s lives.
       On September 8, 2014, at 2:30 am, however, the police were again called to the
home of the maternal great-aunt, looking for mother. Several relatives reported that
mother was locked in a cousin’s bathroom next door and had called the police from there.
After this second incident with the police, the maternal great-aunt asked that the minors
be moved because she felt overwhelmed by mother’s behaviors.
       A meeting was set for September 11 to discuss the placement of the children.
Although mother was given notice of this meeting and indicated that she would attend,
she did not appear. Instead, she left the social worker 11 different messages that day on a
range of topics. And, during the actual meeting, the maternal great-aunt received
numerous messages and texts from mother begging her to leave the meeting as it did not
concern her. A decision was made to immediately take the minors back into custody.
Later that day—after mother learned that the minors had been removed from the home of
the maternal great-aunt—she reportedly threatened to kill the social worker. The family
called the police because of mother’s out-of-control behaviors, and mother was
subsequently placed on an involuntary psychiatric hold pursuant to section 5150.5 The
minors were placed with their paternal grandmother the next day. As a result of this
incident, mother was asked to leave the residence she had been sharing with a relative,
and she was told that—should she return to the property—the police would be contacted.
In addition, both the aunt and the social worker expressed interest in filing restraining
orders against mother.




5
  This statute provides, in relevant part, that “[w]hen a person, as a result of a mental
health disorder, is a danger to others, or to himself or herself, or gravely disabled, a peace
officer . . . or professional person designated by the county may, upon probable cause,
take, or cause to be taken, the person into custody for a period of up to 72 hours for
assessment, evaluation, and crisis intervention, or placement for evaluation and treatment
in a facility designated by the county for evaluation and treatment and approved by the
State Department of Health Care Services.”

                                             15
       With respect to her reunification obligations during this time period, mother
continued to report seeing her therapist on a weekly basis. Unfortunately, the social
worker had still not been able to confirm this, after leaving more than six messages for
Dr. Goodlow asking for a progress letter. In addition, mother completed her parenting
class obligation. Mother also submitted to drug testing five times since the completion of
the interim review report, with three no shows. On August 4, 2014, she tested positive
for methamphetamine. According to mother, she did not know how she could have tested
positive for this drug, but reported that she went to a bar with friends and “could have
‘popped something.’ ” However, mother again tested positive for methamphetamine on
September 11 after her detention pursuant to section 5150.
       Most importantly, mother continued to be inconsistent with her appointments at
Pathways for medication evaluation and monitoring. She failed to appear for several
appointments and was routinely three or four hours late for the appointments that she did
attend, such that it was “ ‘just by luck of the draw’ ” that the doctor had been able to see
her. Moreover, Pathways reported that it was only prescribing two medications for
mother, substitutes for Zoloft and Seroquel. However, mother told the social worker on
several occasions that her medications had changed, and she had prescriptions for a
number of other drugs, including methadone and buspirone. Additionally, according to
mother, after she had an allergic reaction to the buspirone, she took a “red pill” and a
“white pill” given to her by a cousin. The white pill was Xanax, but she did not know
what the red pill was. Noting that mother was not maintaining her proper medication and
had ingested non-prescribed medications as well as illegal substances, the social worker
expressed serious concern for mother’s mental stability. Indeed, after her detention
pursuant to section 5150 on September 11, mother went to Pathways, appearing
disoriented, disheveled, and under the influence. When she was told about a new
treatment plan and diagnosis, she appeared angry, refused to sign the plan, and walked
out of the office.
       In its six-month review report, the Agency requested that mother’s reunification
services be continued for 60 days. It emphasized that mother needed to attend all of her


                                             16
scheduled medication appointments and follow the recommendations of her service
providers. It also recommended that mother enroll in a dual diagnosis program to
stabilize her mental health concerns and address any substance abuse issues. If mother
could not substantially engage in her case plan in the additional time granted, the Agency
would then recommend termination of reunification and referral of the minors for a
permanency planning hearing. For her part, mother wanted her children returned. She
reported to the social worker that she had an order from a judge granting custody of all
three minors to her and would leave messages for the social worker wondering why C.C.
had not been returned to her care. She did not share the social worker’s concerns
regarding her mental health, but indicated that she was in significant physical pain from a
slipped disk and would need surgery.
       At the six-month hearing on October 1, 2014, the matter was continued to deal
with restraining order issues and because the Agency’s recommendation was contested,
apparently by counsel for the minors. The minute order for November 6, 2014, states that
both restraining orders against mother were granted through November 6, 2017. It also
notes continuance of an issue regarding mother’s use of a “comfort dog” in court.
Thereafter, at a hearing on November 19, 2014, the court issued an order expressly
prohibiting mother from bringing her comfort dog to court, “unless she could provide the
court with acceptable written proof that the dog is a service dog, not just a comfort dog.”
Any such proof was required to be submitted prior to the next hearing. In addition, at the
November 19 hearing, the Agency indicated that it intended to submit a new report to the
court, recommending termination of mother’s reunification services. Given this change,
minors’ counsel withdrew his request for a contested hearing, but the hearing date was
maintained so that mother and Joshua C. could contest the Agency’s new
recommendation.
       On November 21, 2014, the Agency filed an addendum report recommending
termination of reunification services and the setting of a permanency planning hearing
pursuant to section 366.26 for S.H. and C.H. The boys remained in the home of their
paternal grandmother. The social worker detailed the many referrals being made to


                                            17
support the minors in their new placement in another county, including attempts to set up
therapeutic visitation with mother. In addition, the social worker provided a copy of the
progress report on mother’s individual therapy that had finally been received from
Dr. Goodlow on September 29, 2014. According to Dr. Goodlow, mother had been
working hard to meet her treatment goals. However, while she had made “marked
progress,” she continued “to need treatment and a lot of work on understanding how her
behaviors and decisions have adversely impacted her children’s safety and physical
health.” Dr. Goodlow further noted that mother had missed her September 12, 2014,
appointment (the day after her detention under section 5150) and he had not been able to
reach her to reschedule.
       At the start of the 6-month-review hearing on December 15, 2014, mother was
present outside of the courtroom with her support dog. She did not have documentation
that the dog was a service dog, rather than just an emotional support animal, despite the
fact that the court had previously made clear that such evidence would be required to
admit the dog to the courthouse. According to mother, she previously had a service dog
identification card, which she showed to court security when she first came to the
courthouse for the case, but she had since lost it. She believed that she had been allowed
to bring the dog inside for previous hearings because security had seen the identification
at some point. The court questioned mother’s version of events, indicating that it did not
recall the dog being present until the last few hearings, when it had become an issue.
Citing concerns about the length of the full-day trial and the lack of evidence that
mother’s dog had any specific training to deal with physical or psychological disabilities,
the juvenile court judge gave mother the choice of leaving the dog outside or declining to
participate in the hearing. Mother chose to leave the courthouse with her dog.
       Thereafter, mother’s attorney called the social worker to testify regarding the
services provided to mother in the case. Although mother had not visited with the minors
since they were placed with their paternal grandmother on September 12, 2014, the social
worker described his efforts to establish supervised or therapeutic visits for her. He
reported two attempts to set up supervised visits for mother in July and October 2014,


                                             18
where mother failed to show for the necessary orientations. The social worker
additionally stated that he and mother discussed switching therapists because
Dr. Goodlow was so difficult to reach, but mother “really liked” Dr. Goodlow and no
change was made. The social worker acknowledged that mother had given him a new
address in San Francisco in early October. She had also provided a telephone number in
Las Vegas, stating that she would be working there as well. He did not make any new
referrals for mother based on her reported change in residence; nor did she ask him for
any.
       In addition, the social worker discussed mother’s medication compliance,
characterizing it as a constant concern. He stated, for example, that mother reported
taking methadone on and off, but he could never get an understanding of who prescribed
it or how much was prescribed for how long. In his opinion, in order to appropriately
parent the minors, mother would need to “get a good sense of her mental health status
and the meds that she needs and really show a significant time period where she’s able to
process some of the Agency’s concerns about her ability to be a parent for these children
and their needs.”
       At the end of the social worker’s testimony, mother’s attorney asked to continue
the matter so that mother could be available to testify. Both Agency counsel and counsel
for the minors objected, citing lack of good cause. The court denied the continuance
request, indicating that the hearing had been set for some time and that mother had the
choice to leave her dog outside and be present, but chose instead to leave. After an
extended discussion of the relevant timelines in this matter, mother’s attorney argued
that the Agency failed to provide mother with reasonable services. The juvenile court
continued the case to December 18, 2014, for decision.
       On December 18, the juvenile court concluded that reasonable services had been
provided to mother. However, it found that mother had not made any substantive
progress in her court-ordered treatment programs and did not have a “clean, healthy,
stable, and safe home” in which to maintain the children. In particular, noting the
instability in mother’s medication situation, the fact that she had been involuntarily


                                             19
detained in September pursuant to section 5150, and a “marked change in her overall
demeanor and appearance” in the courtroom, the juvenile court found mother to be
currently mentally unstable. It did not see a substantial probability that further services
would lead to a return of the minors to mother within statutory timeframes. It therefore
terminated mother’s reunification services and referred both children for permanency
planning pursuant to section 366.26. Mother subsequently filed a timely notice of her
intent to file a writ petition, and the petition itself was filed on February 5, 2015. (Rules
8.450(e), 8.452.)
                                     II. DISCUSSION
A.     Adequacy of Jurisdictional Finding
       We begin by dismissing mother’s contention that the allegations set forth in the
dependency petition filed in this matter fail to support a finding under subdivision (b) of
section 300 with respect to her conduct.6 As chronicled above, the petition alleged that
the minors were at risk of harm due to the filthy and hazardous conditions in the family
home; mother’s mental health issues and history of medication noncompliance; mother’s
past history of substance abuse; the unavailability of the minors’ fathers; the substantiated
sexual abuse of C.C. by Joshua C.; and mother’s failure to make herself and her home
available to the Agency. As to her conduct, mother argues: (1) that she was aware that
the house was unsanitary and was planning to move; (2) that there was no nexus between
the conditions in the home and any harm to the minors; (3) that she was the nonoffending
parent with respect to the sexual abuse and was reported to be protective and appropriate


6
  Pursuant to subdivision (b)(1) of section 300, a child falls within the dependency
jurisdiction of the juvenile court if: “The child has suffered, or there is a substantial risk
that the child will suffer, serious physical harm or illness, as a result of the failure or
inability of his or her parent or guardian to adequately supervise or protect the child, or
the willful or negligent failure of the child’s parent or guardian to adequately supervise or
protect the child from the conduct of the custodian with whom the child has been left, or
by the willful or negligent failure of the parent or guardian to provide the child with
adequate food, clothing, shelter, or medical treatment, or by the inability of the parent or
guardian to provide regular care for the child due to the parent’s or guardian’s mental
illness, developmental disability, or substance abuse.”

                                              20
with the minors in response to that abuse; (4) that harm may not be presumed from the
mere fact of mental illness; (5) that the allegations of past substance abuse were stale and
did not support a finding of potential harm to the minors; and (6) that there was no nexus
between mother’s failure to make herself available to the Agency and any harm to the
minors. Given these circumstances, mother contends that—as to her— the petition did
not support a jurisdictional finding pursuant to section 300, subdivision (b).
       As previously stated, mother was neither present nor represented by counsel at the
jurisdiction hearing and therefore did not object to the sufficiency of the allegations
involving her in the juvenile court. The parties disagree as to whether mother’s challenge
to the sufficiency of the petition should therefore be deemed forfeited. (See, e.g., In re
David H. (2008) 165 Cal. App. 4th 1626, 1636-1640 (David H.) [noting split in authority,
but concluding that a challenge to the facial sufficiency of a petition is subject to
forfeiture].) We decline to reach this issue, however, because we determine that mother’s
contentions fail for a more fundamental reason: Under the facts of this case, she has not
presented a justiciable controversy.
       “It is a fundamental principle of appellate practice that an appeal will not be
entertained unless it presents a justiciable issue.” (In re I.A. (2011) 201 Cal. App. 4th
1484, 1489 (I.A.).) Pursuant to this doctrine of justiciability, “ ‘ “[a] judicial tribunal
ordinarily may consider and determine only an existing controversy, and not a moot
question or abstract proposition. . . . [A]s a general rule it is not within the function of
the court to act upon or decide a moot question or speculative, theoretical or abstract
question or proposition, or a purely academic question, or to give an advisory opinion on
such a question or proposition. . . .” ’ [Citation.] An important requirement for
justiciability is the availability of ‘effective’ relief—that is, the prospect of a remedy that
can have a practical, tangible impact on the parties’ conduct or legal status.” (Id. at
p. 1490.) In sum, if mother cannot advance “a present, concrete, and genuine dispute as
to which the court can grant effective relief,” her argument is not a valid subject for
appellate review. (Id. at p. 1489.)



                                              21
       In this regard, we note that, in dependency proceedings, jurisdiction is taken over
children, not parents. (I.A., supra, 201 Cal.App.4th at p. 1491; see In re Joshua G.
(2005) 129 Cal. App. 4th 189, 202-203.) Thus, “a jurisdictional finding good against one
parent is good against both. More accurately, the minor is a dependent if the actions of
either parent bring [the child] within one of the statutory definitions of a dependent.” (In
re Alysha S. (1996) 51 Cal. App. 4th 393, 397; see In re Alexis E. (2009) 171 Cal. App. 4th
438, 451 [“When a dependency petition alleges multiple grounds for its assertion that a
minor comes within the dependency court’s jurisdiction, a reviewing court can affirm the
juvenile court’s finding of jurisdiction over the minor if any one of the statutory bases for
jurisdiction that are enumerated in the petition is supported by substantial evidence. In
such a case, the reviewing court need not consider whether any or all of the other alleged
statutory grounds for jurisdiction are supported by the evidence.”]) In the present case,
jurisdiction was appropriately established over C.H. and S.H. based on the allegation that
their father sexually abused their half-sibling, C.C. Because mother does not challenge
the jurisdictional findings involving Joshua C.’s sexual abuse, any decision that we might
render regarding the allegations involving her would not result in a reversal of the
juvenile court’s jurisdictional order. Thus, it appears that mother has not presented us
with a justiciable controversy.
       In fact, mother concedes that, even if the allegations related to her conduct were
stricken in this case, the petition would still establish jurisdiction over C.H. and S.H.
based on the sexual misconduct of Joshua C. Nevertheless, she asks us to exercise our
discretion to review the matter, arguing that “ ‘the outcome of the appeal could be “the
difference between [her] being an ‘offending’ parent versus a ‘non-offending’ parent,” a
finding that could result in far-reaching consequences with respect to these and future
dependency proceedings.’ ” (See In re Quentin H. (2014) 230 Cal. App. 4th 608, 613
(Quentin H.).) It is true that several courts have used this argument as a justification for
reaching the merits of a jurisdictional challenge that would otherwise not be deemed
justiciable. (See, e.g., Id. at p. 613; In re D.P. (2014) 225 Cal. App. 4th 898, 902; In re
Drake M. (2012) 211 Cal. App. 4th 754, 762-769.) Division One in the First District, in


                                              22
contrast, refused to apply this rationale where the parent failed to suggest “a single
specific legal or practical consequence” from the jurisdictional finding, “either within or
outside the dependency proceedings.” (I.A., supra, 201 Cal.App.4th at pp. 1493-1495.)
       Here, mother posits that the jurisdictional findings were prejudicial to her because
the sustained allegations formed the basis for her reunification plan, against which her
progress would be measured. In addition, she correctly observes that failure to comply
with the components of her reunification plan could lead to the continued removal of the
minors from her care and, ultimately, to termination of her parental rights. “[A]
reunification plan ‘ “must be appropriate for each family and be based on the unique facts
relating to that family.” ’ ” (In re Basilio T. (1992) 4 Cal. App. 4th 155, 172 (Basilio T.).)
It is true that subdivision (d) of section 362 provides that “[t]he program in which a
parent or guardian is required to participate shall be designed to eliminate those
conditions that led to the court’s finding that the child is a person described by Section
300.” However, that same section grants the juvenile court broad discretion to “direct
any reasonable orders to the parents or guardians of the child who is the subject of any
proceedings under this chapter as the court deems necessary and proper . . . .” (§ 362,
subd. (d).) And, importantly, “the juvenile court is not limited to the content of the
sustained petition when it considers what dispositional orders would be in the best
interests of the children. [Citation.] Instead, the court may consider the evidence as a
whole.” (In re Briana V. (2015) 236 Cal. App. 4th 297, 311 (Briana V.).) “In fact, there
need not be a jurisdictional finding as to the particular parent upon whom the court
imposes a dispositional order.”7 (Id.at p. 311.) Thus, whether the petition allegations

7
  Mother’s argument to the contrary—that a reunification plan must be based on a
problem which caused the court to assume jurisdiction over the child—is incorrect and
based on a misreading of Basilio T. In that case, the court held that it was error to include
a substance abuse component in a reunification plan where there was no evidence of
substance abuse. (Basilio T., supra, 4 Cal.App.4th at pp. 172-173.) Indeed, citing
section 366.21, subd. (e), the court expressly recognized that, if such evidence arose later
in the dependency, inclusion of a substance abuse component in the reunification plan
would be proper even though a substance abuse allegation was not contained in the
petition. (Id. at pp. 161, 173, fn. 9.)


                                             23
involving mother were insufficient in and of themselves to support a finding under
section 300, subdivision (b) is simply irrelevant under the circumstances of this case, as
the juvenile court was free to consider any available evidence regarding mother’s
situation and its impact on the minors when developing her reunification plan, whether or
not that evidence was contained in the petition.
       Further, since mother does not contest the juvenile court’s assumption of
jurisdiction in this case, it appears that her quarrel is really with the court’s dispositional
order removing the minors from her care. We consider mother’s challenge with respect
to this dispositional order elsewhere in this opinion. For our purposes here, we note only
that in dependency proceedings “the burden of proof is substantially greater at the
dispositional phase than it is at the jurisdictional phase if the minor is to be removed from
his or her home.” (Basilio T., supra, 4 Cal.App.4th at p. 169.) Specifically, a
jurisdictional finding need only be made by a preponderance of the evidence. (Ibid.) In
contrast, a dependent child cannot be removed from the home of a parent at disposition
unless the juvenile court finds by clear and convincing evidence that, inter alia, “[t]here is
or would be a substantial danger to the physical health, safety, protection, or physical or
emotional well-being of the minor if the minor were returned home,” and there are no
reasonable alternative means to protect the minor. (§ 361, subd. (c)(1); rule 5.695(d)(1);
see In re H.E. (2008) 169 Cal. App. 4th 710, 718-723 (H.E.).) Thus, since the juvenile
court’s jurisdictional findings in this case were insufficient to support the later removal
order,8 the question whether these jurisdictional findings and the allegations in the
petition pertaining to mother were, in themselves, sufficient to support a finding under
section 300, subdivision (b), was irrelevant to the court’s dispositional order which was
based on a review of all relevant evidence. (§ 358, subd. (b); Briana V., supra, 236


8
 Of course, the jurisdictional facts do provide some evidence supporting the court’s
dispositional order. Mother, however—with one minor exception that was acknowledged
by the Agency prior to disposition—has never argued that the jurisdictional allegations
are untrue. Rather, her focus has been and continues to be on the sufficiency and import
of those allegations under the juvenile court law.

                                               24
Cal.App.4th at p. 311.) Under these circumstances, we decline mother’s invitation to
decide the abstract legal proposition that she has presented for our consideration.
       B.     Notice Issues
       Mother next urges us to conclude that her statutory and due process rights to
notice were violated because she received defective notice of the detention and
jurisdiction hearings in this matter. Until parental rights have been terminated, the
dependency statutes require that both parents be given notice at each step in the
proceedings. (§ 302, subd. (b); see David B. v. Superior Court (1994) 21 Cal. App. 4th
1010, 1019 (David B.).) Indeed, at each dependency hearing, the juvenile court is
required to “determine whether notice has been given as required by law and must make
an appropriate finding noted in the minutes.” (Rule 5.534(l).) In addition to these
statutory notice requirements, due process demands that a parent be afforded with
adequate notice and an opportunity to be heard before being deprived of the
companionship, care, custody, and management of his or her child, (In re B.G. (1974)
11 Cal. 3d 679, 688-689.) Since adequate notice provides “vitally important procedural
protections that are essential to ensure the fairness of dependency proceedings,” a defect
in notice “is a most serious issue, potentially jeopardizing the integrity of the entire
judicial process.” (In re Wilford J. (2005) 131 Cal. App. 4th 742, 747, 754 (Wilford J.).)
On the other hand, “ ‘[i]t is not always possible to litigate a dependency case with all
parties present. The law recognizes this and requires only reasonable efforts to search for
and notice missing parents. Where reasonable efforts have been made, a dependency case
properly proceeds.’ ” (In re J.H. (2007) 158 Cal. App. 4th 174, 182 (J.H.).)
       We have detailed with some specificity the circumstances surrounding the filing of
the petition in this case and will not recount them here. It suffices to say that the clear
import of the record in this matter is that mother was actively attempting to avoid San
Joaquin’s intervention by evading contact with the social worker and refusing access by
that worker to either her home or her children. Mother’s statements regarding moving
were equivocal at best and her last comment about moving that is contained in the record
is a June 8, 2013, message to the social worker stating that she still had not moved and


                                              25
did not know when she would move. On June 6, 2013, the social worker left mother a
voicemail explaining that mother needed to provide her new address if she was moving.
On June 11, 2013, the social worker left an additional message for mother, informing her
that the matter was being referred to the juvenile court and that mother would be called
with the date, time, and location of the detention hearing. Mother did not respond.
       Thereafter, mother received actual notice of the initial June 17, 2013 detention
hearing date by telephone, and notice of the June 17 hearing, along with a copy of the
petition, were left on the front door of the Kelley Drive residence on June 17. Mother
also received actual notice via text message of the June 20 continued detention hearing
date and declined to attend, even though she was told she must be present and that San
Joaquin would arrange transportation. The record discloses no further contact with
mother between the June 20, 2013, detention hearing and the July 23, 2013, jurisdictional
hearing. However, mother was served with notice of the July 23 hearing by first class
mail on July 8. This notice was sent both to the Kelley Drive residence and to Joshua
C.’s residence in San Francisco. In addition, an absent parent search was conducted
which concluded that mother’s last known address was still Kelley Drive.
       Mother argues that San Joaquin’s attempts to notice her for the detention hearing
were defective under section 290.2, subdivision (c), which requires 10-day notice by first
class mail followed by personal service if the parent fails to appear. She further contends
that the absent parent search conducted prior to jurisdiction was inadequate because San
Joaquin knew that mother was no longer living at Kelley Drive and failed to contact her
sister in an attempt to obtain her current location. In addition, Joshua C., who appeared at
the July 23 hearing, stated that he heard mother was “like in San Francisco, maybe in the
Hayes Street or downtown.” Yet the court accepted service on mother at Kelley Drive
and went forward with the jurisdictional hearing.
       We do not accept all of mother’s factual conclusions as to what San Joaquin knew
or didn’t know about mother’s whereabouts during this timeframe. Moreover, we
seriously doubt that due process was offended by the juvenile court’s decision to proceed
with the detention hearing after mother received actual notice of that hearing and


                                            26
declined to participate. And, when mother—aware of the proceedings involving her
children—failed to provide forwarding information to the social worker and, in fact,
arguably absconded with her children in an attempt to avoid involvement with the
juvenile court, it is not clear what further obligations San Joaquin had to search for her.
Ultimately, however, we need not decide whether any statutory or due process notice
violations occurred in this case because we conclude that, to the extent that any such
errors did take place, they were harmless beyond a reasonable doubt. Indeed, where—as
here—there have been attempts to serve a parent with adequate notice, any “errors in
notice do not automatically require reversal but are subject to the harmless beyond a
reasonable doubt standard of prejudice.” (J.H., supra, 158 Cal.App.4th at p. 183.)
       With respect to the detention hearing, the record is clear that mother received
actual notice of the proceedings, was told why she needed to be there, was informed that
she was required to attend, and was offered transportation. Yet she declined to
participate in the hearing. Under such circumstances, it seems exceedingly unlikely that
any further noticing on the part of San Joaquin would have changed this outcome.
Moreover, findings and orders made at a detention hearing are generally rendered moot
by later jurisdictional and dispositional determinations. (See In re David H., supra, 165
Cal.App.4th at pp. 1634-1635; Wilford J., supra, 131 Cal.App.4th at p. 755, fn. 10; In re
Raymond G. (1991) 230 Cal. App. 3d 964, 967; Seiser & Kumli, Cal. Juvenile Courts
Practice and Procedure (2015) § 2.190[1], p. 2–644.) Here, the juvenile court’s initial
detention order was superseded by the dispositional order on April 14, 2014, which
formally removed both C.H. and S.H. from mother’s care. Mother was present with
counsel during this hearing and vigorously contested removal. Thus, any noticing error
with respect to the detention hearing was manifestly harmless.
       With respect to the jurisdictional hearing, mother argues that the noticing defects
were not harmless because the petition allegations regarding her were facially
insufficient, did not allege any risk of harm to the minors, and should have been stricken
from the petition. She further claims that her presence and appointment of competent
counsel were necessary to ensure that these challenges to the petition were placed before


                                             27
the juvenile court. Of course, mother’s argument here must fail for the same reasons we
have previously concluded that her jurisdictional challenges do not present a justiciable
controversy. Even if she had been present, represented by competent counsel, and
managed to strike all of the allegations pertaining to her from the petition, jurisdiction
would still have been established based on the sexual abuse of C.C. by Joshua C.
Moreover, the juvenile court would have been free to consider all relevant evidence at
disposition (where mother was present and represented by counsel) when determining
whether to remove the minors from her care, whether or not the allegations were
contained in the petition and/or independently established jurisdiction under section 300,
subdivision (b). Since there is no evidence that providing mother with any further notice
would have actually changed the outcome at jurisdiction or any subsequent hearing, we
find any error in this regard harmless beyond a reasonable doubt.
C.     Sufficiency of Dispositional Removal Order
       As mentioned above, mother also challenges the juvenile court’s dispositional
order removing S.H. and C.H. from her care. Specifically, she argues that removal of the
minors was erroneous because: (1) she was the nonoffending parent with respect to the
allegations of sexual abuse; and (2) her mental health status was an insufficient basis for
concluding that the minors would be at substantial risk of harm if placed in her physical
custody. While we do not necessarily disagree with mother’s assessment of her status
with respect to the sexual abuse allegations, we need not reach this issue as we conclude
that removal was appropriate based on mother’s unstable mental health situation.
       As stated above, in order to remove a dependent child from a parent’s home, there
must be clear and convincing evidence of a substantial danger to the child’s health,
safety, or physical or emotional well-being that cannot be eliminated by reasonable
means. (In re J.C. (2014) 233 Cal. App. 4th 1, 6 (J.C.); H.E., supra, 169 Cal.App.4th at
pp. 718-723.) “ ‘A removal order is proper if based on proof of parental inability to
provide proper care for the child and proof of a potential detriment to the child if he or
she remains with the parent. [Citation.] “The parent need not be dangerous and the
minor need not have been actually harmed before removal is appropriate. The focus of


                                             28
the statute is on averting harm to the child.” [Citation.] The court may consider a
parent’s past conduct as well as present circumstances.’ ” (In re A.S. (2011) 202
Cal. App. 4th 237, 247.) However, “[h]arm to the child cannot be presumed from the mere
fact of mental illness of the parent.” (In re Jamie M. (1982) 134 Cal. App. 3d 530, 540.)
Rather, “[t]he social worker must demonstrate with specificity how the minor has been or
will be harmed by the parents’ mental illness.” (Id. at p. 542; see also id. at p. 540
[proper basis for ruling includes “specific examples of the manner in which the [parent’s]
behavior has and will adversely affect the child or jeopardize the child’s safety”].)
       With respect to a removal finding, “[o]ur review on appeal follows the ordinary
rules for substantial evidence, notwithstanding that the finding below had to be made by
clear and convincing evidence.” (H.E., supra, 169 Cal.App.4th at pp. 723-724; J.C.,
supra, 233 Cal.App.4th at p. 6.) “Viewing the evidence in the light most favorable to the
finding, and presuming in its support the existence of every fact the trier could reasonably
deduce, we ask whether any rational trier of fact could have made the finding by the
requisite standard. [Citation.] Mere support for a contrary conclusion is not enough to
defeat the finding [citation]; nor is the existence of evidence from which a different trier
of fact might find otherwise in an exercise of discretion [citation].” (H.E., supra, 169
Cal.App.4th at pp. 724.)
       Here, the juvenile court—when concluding that continued removal of the minors
was appropriate—indicated that it was “very concerned” with the results of mother’s
psychological evaluation. That evaluation confirmed that mother was dealing with
“current significant emotional difficulties,” including a severe level of depression.
Moreover, it was the expert opinion of the evaluator that mother “displays severe
impairment in her ability to form accurate impressions of herself and others where she
misinterprets the actions and intentions of others and perceives events in a distorted
manner causing difficulty anticipating the consequences of her actions, faulty judgment,
and undermining her adjustment. Her confusion separating reality and fantasy will lead
to previse adjustment difficulties and make the demands of everyday living difficult
without assistance, and the degree of her impairment may meet the criteria for a


                                             29
psychotic disturbance.” Thus, the psychological evaluation disclosed specific ways in
which mother’s current mental health issues placed the children at risk of harm, including
her faulty judgment, inability to appropriately interpret the world around her, and
difficulty meeting the demands of everyday living.
       Further, the evidence at disposition did not simply reveal that mother had a mental
illness; it also showed that she had a history of medication noncompliance and was
currently not consistently following the treatment plan that had been recommended for
her. Specifically, the juvenile court found that mother was inconsistent both with her
individual therapy and with her medication regimen, and substantial evidence supports
this conclusion. With respect to individual therapy, the letter submitted by her therapist
at the April 7 hearing indicated that mother, while engaged in weekly therapy, had
attended only two sessions in February and March 2014. With respect to her medication,
mother’s own testimony indicated that she was receiving prescriptions from different
doctors and deciding for herself on a daily basis how much of the medication to take. In
its January 2014 dispositional report, the Agency indicated that mother claimed to be
taking “ ‘a lot’ ” of her medication recently due to the situation with her children.
However, her pill bottle indicated that it had last been refilled in early November and, as
of December 23, 2013, she still had two pills remaining. On December 26, 2013, she
went to a third clinic and obtained an emergency seven-day supply of Zyprexa. She was
told to return within the week, but did not. Finally, she did not bring her prescription
bottles to the social worker in January 2014 when asked to do so. Thus, there were ample
facts in the record from which to conclude that mother was currently not stable on her
medication.
       In addition—although there was no evidence that mother’s new living situation
was unsafe or unsanitary—the juvenile court reasonably concluded that it was mother’s
mental health issues which had allowed the hazardous conditions to develop in the family
home in San Joaquin County and that those issues had not been resolved. As the court
stated: “It is this Court’s opinion that the mother is not stable at this time, that the mental
condition that allowed her home to be in the condition that it was in which caused the


                                              30
Court in San Joaquin County to take jurisdiction of this case still exists.” Moreover, at
the time San Joaquin intervened, the evidence in this matter showed actual detriment,
danger, and neglect in the home as opposed to simple clutter or chronic messiness:
garbage and dirty diapers littered the kitchen floor; bottles of pesticide and a knife were
lying within reach of the minors; the home was infested with cockroaches, which got in
the food, fell from the ceiling, and crawled in C.C.’s ears; the front room was full of
stacked boxes; and the kitchen counters were full of old, moldy food. (Cf. In re Kimberly
F. (1997) 56 Cal. App. 4th 519, 526-527; In re Paul E. (1995) 39 Cal. App. 4th 996, 1005-
1006.) Further, 10-month old S.H. had been treated for scabies and a staph infection in
March 2013 and presented with significant emotional disturbance as he regularly head
butted the wall and hit, pinched, and kicked others without apparent trigger. Eight-year-
old C.C. was reportedly unable to read or write. And, at the time that the petition was
filed, mother had failed to take newborn C.H. to the doctor since their release from the
hospital, despite the fact that an appointment had been scheduled for her. Given all of
these facts, it was reasonable to conclude that the minors would be at similar risk of harm
if returned to mother.
       Finally, although the court considered options other than removal—such as
monitoring mother’s compliance under a family maintenance plan—it ultimately
concluded that removal was warranted. As detailed above, significant evidence
suggested that, at the time of the dispositional hearing in April 2014, mother’s mental
health situation had not stabilized. Moreover, although mother was at that time
cooperating with the Agency, albeit inconsistently, she had failed to cooperate with San
Joaquin at the commencement of the case, absenting herself and the minors for
significant periods of time and hindering San Joaquin’s ability to ensure that C.H. and
S.H. were free from harm. These facts provide ample basis for the juvenile court’s
implied conclusion that there were no reasonable means to protect the minors short of
their continued removal. (§ 361, subd. (c)(1); see H.E., supra, 169 Cal.App.4th at
pp. 718-723.)



                                             31
       For all of these reasons, substantial evidence supports the juvenile court’s
dispositional order removing C.H. and S.H. from mother.
D.     Ineffective Assistance Claim
       Mother’s next argument—that her dependency counsel was ineffective—is easily
dismissed given our previous holdings in this matter. Pursuant to section 317.5,
subdivision (a), “[a]ll parties who are represented by counsel at dependency proceedings
shall be entitled to competent counsel.” (See also In re Kristin H. (1996) 46 Cal. App. 4th
1635, 1662 (Kristin H.).) Moreover, there is a constitutional right to effective assistance
of counsel in certain juvenile dependency hearings where the termination of parental
rights may result. (Kristin H., supra, 46 Cal.App.4th at p. 1659; In re Emilye A. (1992) 9
Cal. App. 4th 1695, 1705-1707.) To establish an ineffective assistance of counsel claim,
the burden is on mother “to establish both that counsel’s representation fell below
prevailing professional norms and that, in the absence of counsel’s failings, a more
favorable result was reasonably probable.” (In re Daisy D. (2006) 144 Cal. App. 4th 287,
292-293 (Daisy D.); In re Diana G. (1992) 10 Cal. App. 4th 1468, 1479.) In addition, a
claim of ineffective assistance of counsel is cognizable on direct appeal (rather than by
writ of habeas corpus) only “where ‘there simply could be no satisfactory explanation’
for trial counsel’s action or inaction.” (In re Dennis H. (2001) 88 Cal. App. 4th 94, 98,
fn. 1 (Dennis H.).)
       Here, mother contends that her retained attorney in Alameda County, Mr. Chong,
was ineffective for failing to challenge the jurisdictional findings made in San Joaquin
County without proper notice to her and while her whereabouts were unknown.
However, we have concluded in this opinion that jurisdiction in this case would have
been established irrespective of any challenge to the allegations in the petition involving
mother.9 We have further opined that any errors in noticing mother for the detention and


9
 Mother chastises Mr. Chong for arguing at disposition that the jurisdictional findings
were insufficient to establish a present risk of harm to the three minors rather than
moving to have those findings set aside or voided. This, however, was exactly what any
competent attorney should have done. As we have previously stated, jurisdiction over

                                             32
jurisdictional hearings in this matter were harmless. Thus, these arguments were not
likely to have succeeded at trial, and their lack of merit provides a more than satisfactory
explanation as to why counsel did not press them in the court below. No attorney is
required to raise unmeritorious arguments “simply to ‘create a record impregnable to
assault for claimed inadequacy of counsel.’ ” (In re Angel R. (2008)163 Cal.App.4th
905, 910.)
       Mother also claims that Mr. Chong was ineffective because he failed to file a
notice of appeal in a timely manner from C.C.’s dispositional hearing on February 18,
2014. It is clear that Mr. Chong intended to file such a notice of appeal because he filed a
combined notice for all three minors on April 25, 2014, after the conclusion of the April
14, 2014, dispositional hearing for C.H. and S.H. While the notice was obviously timely
as to C.H. and S.H., it was beyond the 60-day time limit with respect to C.C. (See rule
8.406(a)(1).) We cannot extend this time limit, and our “[a]ppellate jurisdiction to review
an appealable order is dependent upon a timely notice of appeal.” (In re Elizabeth G.
(1988) 205 Cal. App. 3d 1327, 1331; rule 8.406(c).) Thus, it is clear that, in failing to file
a timely notice of appeal with respect to C.C., Mr. Chong’s representation of mother fell
below prevailing professional norms. (See Daisy D., supra, 144 Cal.App.4th at pp. 292-
293.) Moreover, there is manifestly no satisfactory explanation for Mr. Chong’s failure
in this regard. (See Dennis H., supra, 88 Cal.App.4th at p. 98, fn. 1.) However, an
attorney’s representation is deemed ineffective only if, in the absence of counsel’s
failings, a more favorable result was reasonably probable. (Daisy D., supra, 144
Cal.App.4th at pp. 292-293.) As previously indicated, we have rejected mother’s
challenges to the jurisdictional findings with respect to C.H. and S.H. We have also
concluded that the juvenile court’s dispositional order removing C.H. and S.H. from
mother’s care was supported by substantial evidence. Since C.C.’s arguments with


these minors was established based on the sexual abuse of C.C. by Joshua C. Thus,
mother’s only available argument was a dispositional one—that the evidence in the
record was insufficient to justify removal of the minors from her custody. Mr. Chong
argued this vigorously at both dispositional hearings.

                                             33
respect to jurisdiction and disposition would have been identical to those advanced for
the other two minors, even if Mr. Chong had timely filed C.C.’s notice of appeal, it is not
reasonably probable that mother would have obtained a more favorable result. Thus,
there was no ineffective assistance.
E.     Denial of Continuance Under Section 352
       In her writ petition, mother argues that the juvenile court erred in refusing her
attorney’s request for a continuance of the December 15, 2014, contested review hearing.
As stated above, mother arrived at the December 15 hearing with her support dog and—
despite the juvenile court’s prior order expressly requiring appropriate proof—had no
documentation that the dog was a service dog rather than an untrained emotional support
animal. The court refused to allow the dog into the courtroom, and, as a result, mother
chose not to participate in the hearing. Thereafter, mother’s attorney requested a
continuance so that mother could be present to testify. Agency counsel objected, arguing
that there was not good cause to support the continuance. Minor’s counsel also opposed
the continuance request, citing the young age of the minors, their need for permanence,
and the length of time that the matter had already been continued. In the end, the court
denied the motion, stating: “This hearing was set sometime ago. It was set to take place
all day and, as we previously discussed on the record, this whole issue with the dog and
the choices that the mother had today, she had the choice of leaving the dog outside and
being herself here present in the courtroom and she apparently chose to leave. So the
Court is not going to continue the matter to another day.” Mother contends that the
juvenile court’s refusal to grant a continuance under these circumstances was an abuse of
discretion and a violation of her due process right to be heard.
       Continuances in juvenile dependency cases, however, are expressly discouraged
and should be difficult to obtain. (Jeff M. v. Superior Court (1997) 56 Cal. App. 4th 1238,
1242; In re Emily L. (1989) 212 Cal. App. 3d 734, 743 (Emily L.).) Indeed, throughout the
dependency statutes, “we find the admonition to accelerate proceedings so that the child
is not kept ‘in limbo’ any longer than necessary.” (Emily L., supra, 212 Cal.App.3d at
p. 743.) Thus, pursuant to section 352, a continuance may be granted only upon a


                                             34
showing of good cause and only if it is not contrary to the interests of the minor. (§ 352,
subd. (a); see rule 5.550(a).) When considering the interests of the minor, a juvenile
court must “give substantial weight to a minor’s need for prompt resolution of his or her
custody status, the need to provide children with stable environments, and the damage to
a minor of prolonged temporary placements.” (§ 352, subd. (a).) Ultimately, a juvenile
court has discretion to grant or deny a motion for a continuance, and a reversal of that
decision is warranted only upon proof that an abuse of discretion occurred. (Ibid.; In re
Giovanni F. (2010) 184 Cal. App. 4th 594, 605.)
       We see no abuse of discretion here. First, the juvenile court had a reasonable basis
for distinguishing between service dogs and support dogs when determining which
animals would and would not be allowed in the courtroom. As the court expressed it:
“So in terms of the record, as far as the Court is concerned about this distinction between
service dogs and support dogs, a service dog, as the Court understands it, is a dog that has
specific training and has training to deal with whatever the problem may be with its
owner, be it psychological, physical, something of that nature. A support dog is a dog
that provides psychological support or other types of support for the owner but does not
have specific training.” The court was understandably concerned about having an
untrained dog in the courthouse for an all day hearing. Thus, while perhaps other
solutions might have been reached in other courtrooms, the judge’s decision in this case
was not an irrational one.
       Second, Mother was clearly aware that there was an issue with bringing her dog to
court and that evidence of the dog’s status as a service animal would be required before it
would be allowed into the courtroom. When mother was present in court on
November 6, 2014, the “[i]ssue re: allowing mother to bring ‘comfort’ dog to court” was
continued. Thereafter, at a hearing on November 19, 2014, the court issued an order
expressly prohibiting mother from bringing her comfort dog to court, “unless she could
provide the court with acceptable written proof that the dog is a service dog, not just a
comfort dog.” Any such proof was required to be submitted prior to the next hearing.



                                             35
       Although mother was not listed as present at the November 19 hearing, her
attorney was present and mother clearly had been in contact with him regarding the
matter, as he was ordered to submit proof of the dog’s status prior to the next hearing.
Mother claimed that she previously had a service dog identification card, but had lost it.
As her attorney informed the court: “[My] client and I have discussed it. She’s found a
number of difficulties trying to obtain the records she needs to get the documentation
reissued for her dog. But that was my understanding as well, that the Court wanted to
review some records and we have not been able to produce them. My client has no
records at the present time. And it was documented, in fact, the Court had asked that I
share when I received them with all counsel and the Court and, again, I haven’t been able
to find anything along the lines of what the Court had asked for and you did make your
position very clear.”
       We are not unsympathetic to mother’s reluctance to leave her dog unattended
outside of the courthouse. However, the situation was one of her own making. She knew
in advance that bringing the dog to court without the appropriate paperwork would be
problematic. She could easily have left the dog at home or brought a third party to
monitor the dog while she was inside the courthouse for this very important hearing
regarding the welfare of her two youngest children. Her decision to do neither did not
constitute good cause for a continuance. And “[w]hen a parent is absent without good
cause at a properly noticed hearing, the court is entitled to proceed in the parent’s
absence.” (In re Vanessa M. (2006) 138 Cal. App. 4th 1121, 1131.)
       Finally, and equally fatal to mother’s position, she made no argument in the
juvenile court that a continuance would advance the interests of C.H. and S.H. On
appeal, she claims that the children would have benefitted from continuing the matter so
that she could testify because—when making difficult decisions—a juvenile court can
only be helped by having all relevant information before it. While mother’s input would,
of course, have been preferable, we see no abuse of discretion in declining to continue the
matter further. The young age of the minors, the length of time that they had already
been in out-of-home care, the fact that they were on their third placement, mother’s past


                                             36
inconsistency in attending court hearings, her current observed decline in mental
functioning, the multiple prior continuances in the case, and the relatively low probability
that mother would supply crucial additional evidence of which her attorney was unaware
if available and allowed to testify all support the juvenile court’s implied conclusion that
further continuance of this matter would not have been in the best interests of the
children.10
F.     Reasonable Services
       As a final matter, mother argues that the juvenile court erred in terminating her
reunification services because reasonable services were not provided to her by the
Agency. (See, e.g., § 366.21, subd. (e) [the court “shall continue” a case to a 12-month
permanency hearing if the court finds at the six-month hearing that reasonable services
have not been provided]; id., subds. (f) & (g)(1) [continuance of case from 12-month to
18-month hearing where reasonable services have not been provided].) Specifically,
mother claims that her reunification services were unreasonable because: (1) the Agency
did not offer her transportation or other assistance to help her get to her appointments on
time; (2) the Agency did not provide her with housing assistance after she lost her
housing in September 2014; (3) the Agency failed to meet mother at her cognitive level
and/or refer her to a therapist appropriate for someone with her level of functioning; (4)
the Agency failed to make a referral to a dual diagnosis program; and (5) no visitation
occurred with C.H. and S.H. from mid-September through mid-December, 2014.
       The adequacy of a reunification plan and the reasonableness of the reunification
efforts made by a child welfare agency must be judged according to the circumstances of
each case. (Robin V. v. Superior Court (1995) 33 Cal. App. 4th 1158, 1164.) Further,
“[i]n almost all cases it will be true that more services could have been provided more

10
  We are similarly unconvinced by mother’s additional assertion—that the minors would
not have been prejudiced by a continuance because they were placed with their paternal
grandmother who wished to provide them with a permanent home should reunification
fail. The possibility of future permanence is, by definition, impermanent. These minors
had already been moved once from a stable relative placement due to the erratic behavior
of their mother.

                                             37
frequently and that the services provided were imperfect.” (In re Misako R. (1991) 2
Cal. App. 4th 538, 547 (Misako R.); see Elijah R. v. Superior Court (1998) 66 Cal. App. 4th
965, 969.) Thus, when considering the adequacy of reunification services, “[t]he
standard is not whether the services provided were the best that might be provided in an
ideal world, but whether the services were reasonable under the circumstances.” (Misako
R., supra, 2 Cal.App.4th at p. 547; see Tracy J. v. Superior Court (2012) 202 Cal. App. 4th
1415, 1425-1426.)
       In particular, to support a finding that reasonable services were offered or
provided, “the record should show that the supervising agency identified the problems
leading to the loss of custody, offered services designed to remedy those problems,
maintained reasonable contact with the parents during the course of the service plan, and
made reasonable efforts to assist the parents in areas where compliance proved difficult
(such as helping to provide transportation and offering more intensive rehabilitation
services where others have failed).” (In re Riva M. (1991) 235 Cal. App. 3d 403, 414.)
We review a reasonable services finding for substantial evidence. (Angela S. v. Superior
Court (1995) 36 Cal. App. 4th 758, 762.) And, under the present facts, we have no
difficulty concluding that substantial evidence supports the juvenile court’s finding that
the services offered or provided to mother were reasonable.
       At disposition, the Agency appropriately identified the problems which led to
mother’s loss of custody as her mental health issues and possible substance abuse. The
reunification plan adopted for mother contained numerous services designed to remedy
these problems, including: individual therapy; drug testing; psychotropic medication
evaluation and monitoring; participation in a psychological evaluation, including follow
through with all treatment recommendations; and supervised visitation. The
psychological evaluation completed by mother supported the need for each of these
identified services and also suggested parenting education. The Agency made the
necessary referrals for all of the recommended services and maintained reasonable
contact with mother. In addition, after mother’s situation began to deteriorate and she
tested positive for methamphetamines on two occasions, the Agency suggested that


                                             38
mother participate in a dual diagnosis program. A referral to a program was never made,
however, because the court terminated mother’s reunification services. Under these
circumstances, mother’s failure to make meaningful progress towards reunification had,
in our view, little to do with the services provided by the Agency and everything to do
with mother’s own refusal to acknowledge and consistently treat her significant mental
health issues.
       Moreover, although the Agency did not provide mother with specific
transportation or other assistance to get to all of her appointments on time, mother never
asked for any help with transportation. And, indeed, she was able to complete many
tasks— such as parenting classes, her psychological evaluation, and some drug testing—
without any assistance.11 With respect to housing, again, there is no evidence in the
record that mother needed or requested housing support. Finally, mother speculates that
the Agency did not take into account her cognitive limitations or refer her to a therapist
who understood her limited level of functioning. Once more, there is no evidence of this
in the record. To the contrary, the social worker was presumably aware of the contents of
the psychological evaluation which discussed mother’s cognitive challenges. Moreover,
Dr. Goodlow indicated that mother was making “marked progress” in therapy, and
mother indicated that she “really liked” her therapist. Thus, there was no evidence the
referral to Dr. Goodlow was improper. We conclude with the oft repeated admonition
that—with respect to each of these purported reunification deficiencies—if mother felt
during the reunification period that the services offered to her were inadequate, she had
the assistance of counsel to seek guidance from the juvenile court in formulating a better
plan. (See In re Christina L. (1992) 3 Cal. App. 4th 404, 416.)
       Mother’s lack of visitation with the minors from mid-September through mid-
December, 2014, however, is more troublesome. We agree with mother that visitation is
an essential component of any reunification plan. (See In re Mark L. (2001) 94
Cal. App. 4th 573, 580.) However, visitation must be “consistent with the well-being of

11
  The record does disclose instances where she was reminded of her appointments by the
social worker or service providers.

                                             39
the child,” and “[n]o visitation order shall jeopardize the safety of the child.” (§ 362.1,
subds. (a)(1)(A) & (B).)
          At the beginning of the reunification period in this case, mother was in the
enviable position of residing in the same apartment complex with C.H. and S.H. She was
therefore able to engage in supervised visitation with the minors each morning and
evening. In July 2014, however, mother had an altercation with one of the minors’
relative caregivers and reported to another caregiver that if she “ ‘had a gun she would
kill the kids and this whole situation would go away.’ ” The social worker attempted to
move the supervised visitation to a more neutral setting at that time, but mother failed to
attend the required orientation. Then, on September 11, 2014, the minors were removed
from their relative placement due to the erratic behavior of mother and placed with
another relative in a different county. In connection with this placement change, mother
made death threats against the social worker. Another orientation for supervised
visitation was scheduled for mother on September 30, 2014, but mother again failed to
attend.
          At the time of the contested review hearing on December 15, 2014, mother was on
a waiting list for therapeutic visitation. The social worker thought that, at that point, the
minors needed the support provided by therapeutic visitation services. The social worker
had also called San Francisco’s child welfare agency in an attempt to uncover additional
local visitation resources, but had not received any assistance. Thus, no visitation had
occurred since the minor’s placement change in mid-September.
          Under these circumstances, we find the lack of visitation unfortunate, but
understandable. It was mother’s own actions which led to the placement change.
Moreover, third-party supervised visitation was made available to her twice and she
failed to attend the necessary orientations. Mother argues that the Agency should have,
itself, supervised the visits. However, given mother’s threats of extreme violence against
both the social worker and her children, use of a neutral and professional third-party
visitation service appears to have been a reasonable means of attempting to ensure the



                                               40
safety of these young children. Thus, despite the interruption in mother’s visitation, we
find that the services offered to her were reasonable.
                                   III. DISPOSITION
       The juvenile court’s jurisdictional findings and dispositional orders with respect to
S.H. and C.H. are affirmed as is the juvenile court’s order terminating C.C.’s dependency
action. In addition, mother’s writ petition is denied on the merits. (See § 366.26, subd.
(l)(1)(C), (4)(B).) The stay of the Welfare and Institutions Code section 366.26 hearing
previously granted by this court on March 4, 2015, is lifted upon the finality of this
opinion.




                                             41
                                 _________________________
                                 REARDON, ACTING P. J.


We concur:


_________________________
RIVERA, J.


_________________________
STREETER, J.




                            42
In re C.H. A141655, A141984, A143907




                                       43